DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 7 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (U.S. Patent Application 2003/0099386 A1) and further in view of Tomoji et al. (JP2011254861A; enclosed herein w/ translation and translation used for reference) and Yagi et al. (U.S. Patent Application 2014/0316758 A1).
Claim 1:  Schneider teaches:
A medical image processing apparatus [to process with a computer] (Para 0038 & 0064) comprising 
processing circuitry [A computer system including software] (Claim 30) configured to:
acquire volume data (Figure 7, Element 720 & 730) indicating a state of a three-dimensional [3-D images] (Para 0016) region including a mass portion [aneurysm, blockage or a nodule] (Para 0043) and a plurality of blood vessels (Figure 2, Element 255 & 260) derived from the mass portion (Figure 2, Element 280) in a subject
specify a region corresponding to the mass portion (Figure 2, Element 280) and the blood vessels (Figure 2, Element 255 & 260) in the volume data as a region of interest [indicate a region of a greater than expected radius, or a "bulge"] (Para 0058)
identify the mass portion [to identify areas of possible blockage, possible aneurysm locations] (Para 0064) and each of the blood vessels [trace or outlines of the blood vessels] (Para 0064) in the region of interest [possible to identify ROIs that may otherwise be overlooked] (Para 0064) and
assign a different display mode [possible areas of concern can be highlighted
identify a mass region representing the mass portion and a blood vessel region (Figure 2) corresponding to the blood vessels based on a process of region growing for extending a region from a position [once a seed voxel is identified, adjacent voxels are added to the seed volume if such adjacent voxels satisfy a predetermined condition] corresponding to a part of the mass portion in the volume data by iteratively appending to the part a connected region that belongs to the mass portion [with adjoining voxels analyzed to determine whether their physical attributes are within a prescribed range] (Figure 3; Para 0048-0060 and Claim 1)
Schneider fails to teach determining whether there is a branch in the blood vessel region and end the process when there is a branch.  
However, Tomoji teaches determining whether there is a branch in the blood vessel region [intersection point is identified] while iteratively extending the region [blood vessel region extracted by S 04 to determine the artery portion and the vein portion from the cerebral blood vessel region] (Para 0019) and end the process when there is a branch in the blood vessel (Figure 4, 5 & 8) in order to accurately recognize the position and number of arteries with an inflow port and veins with outflow port (Para 0004-0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schneier to include the method as taught 
Schneider and Tomoji fail to teach the details regarding the thinning process.  However, Yagi teaches when the region extends in less than all directions [multiple segments each of which corresponds to a blood vessel] (Para 0118), identify a voxel that is thinned by the thinning process in an image of a blood vessel as a center line of the blood vessel (Para 0118), the blood vessel extending in directions in which the region extends in the blood vessel region [with the region growing method] (Para 0115).  Yagi teaches determine whether there is a branch in the blood vessel by determining that there is a branch in the center line of the blood vessel [may be performed by segmenting the center lines at vascular bifurcation points] [followed by tracking the branched blood vessels individually] (Para 0118 & 0120) in order to determine the appearance of a target vascular site and predicting the effect of treatment (Para 0001).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schneier and Tomoji to include the method as taught by Yagi in order to determine the appearance of a target vascular site and predicting the effect of treatment (Para 0001).
Claim 5:  Schneider teaches wherein the processing circuitry is further configured to:
generate a two-dimensional image including the mass portion and the blood vessels based on the volume data [composed of pixels from the 2-D images] [In 2-D digital images, or slice sections, the discrete array locations are termed pixels
Examiner’s note: 3D images are made from 2D images and 2D images can be generated from slices of 3D image data.
receive a designated point for the mass portion in the two-dimensional image [A voxel located at the center 420 will have a value associated with it that is equal to the radius, R, of the vessel at that location. The array 400 is referred to as the width-distance array] (Figure 2, Element 285; Para 0054 and 0057-0059) and
identify substantially a center point of the mass portion based on a positional relationship between the two-dimensional image and the volume data and a position of the designated point in the volume data [information from pixels containing nodule information can be combined with information relating to vessels] (Para 0053).
Claim 7:  Schneider teaches wherein the processing circuitry is further configured:
store a threshold [width_threshold] to identify a voxel corresponding to the mass portion or a blood vessel in the region growing (Para 0057)
obtain a value indicating a change in voxel value of neighboring voxels searched in the region growing [For such a ratio, non-vessel voxels have a value of zero. Within the vessels, the minimum, and most common, value is 1] (Para 0058) and
identify the voxel corresponding to the mass portion ["bulge"][nodules] (Para 0058-0059) or the blood vessel based on the threshold and the value indicating a change [Contiguous regions of voxels with ratios ] (Para 0059).
Claim 13:  Schneider teaches wherein the processing circuitry is further configured to display the mass portion and the blood vessels in at least either one of different color and different transparency from other parts [background] as the different display mode [processed to highlight potentially cancerous nodules and other particles or objects] (Abstract and Para 0022, 0064 & 0071) [possible since pixels and/or voxels have been identified by a region-growing technique and can effectively be removed or ignored in further processing] (Para 0061) [edges are often more clearly defined and vessels and nodules are generally more readily apparent against the lung tissue and background] (Para 0045).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 7 & 13 have been considered but are moot because the arguments do not apply to the manner in which the references are being used in the current rejection.  No remaining pertinent arguments exist as the Applicant presented arguments to the newly amended claims.  
The rejection is deemed proper and is hereby maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793